
 
 
 
Exhibit 10.1

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) made effective as of May 18, 2010 by
and among CITY NATIONAL BANK OF NEW JERSEY (the “Bank”) a national banking
association, CITY NATIONAL BANCSHARES CORPORATION (the “Corporation”), a New
Jersey corporation, each with its principal office at 900 Broad Street, Newark,
New Jersey (the Bank and the Corporation sometimes collectively referred to as
the “Employer”), and LOUIS E. PREZEAU (“Executive”).
 
WHEREAS, the Corporation is a bank holding company, and the Bank is a
wholly-owned subsidiary of the Corporation; and
 
WHEREAS, the Bank, the Corporation and the Executive have previously entered
into an Employment Agreement effective as of May 25, 2003, which Employment
Agreement was revised, amended and extended pursuant to an Employment Agreement
effective as of May 26, 2006 and is hereby further revised, amended and extended
pursuant to and in accordance with the terms of this Employment Agreement; and
 
WHEREAS, the Bank and the Corporation desire to continue to retain the services
of Executive as President and Chief Executive Officer of the Corporation and the
Bank for the period provided in this Agreement and subject to the terms and
conditions hereof; and
 
WHEREAS, Executive is willing to serve in the employ of the Bank and the
Corporation as President and Chief Executive Officer on a full-time basis for
said period on the terms and conditions specified herein,
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereto
agree as follows:
 
1.           POSITION AND RESPONSIBILITIES.
 
(a)           Subject to the provisions of Section 1(c), during the period of
his employment hereunder, Executive shall serve as President and Chief Executive
Officer of the Corporation and the Bank.  Subject to the provisions of Section
1(c), Executive shall have such duties as are customarily or appropriately
vested in the President and Chief Executive Officer of a publicly-held bank
holding company and a national bank, and as from time to time may be prescribed
by the Board of Directors of the Corporation (the ”Board”), provided such duties
are consistent with Executive's present duties and with Executive's current
position as the President and Chief Executive Officer of the Employer; provided
further an initial, non-exhaustive set of the Executive’s goals and objectives
are attached hereto as Exhibit A.  During the period of his employment
hereunder, Executive shall devote substantially all of his business time,
attention, skill, and efforts to the faithful performance of his duties
hereunder, including activities and services related to the organization,
operation and management of the Employer.
 
(b)           During the period of employment hereunder, Corporation shall elect
Executive as a director of the Bank and shall nominate and recommend the
Executive for election as a director of the Corporation.
 

 
1

--------------------------------------------------------------------------------

 



 
(c)           Notwithstanding any provision to the contrary contained in this
Agreement, the Board may, in its reasonable discretion and without any prior
notice to the Executive, (i) relieve the Executive from the title and
responsibilities of President of the Corporation and/or the Bank, and (ii)
further define the Executive’s responsibilities with specific goals and
objectives as presented to the Executive in a writing from the Board.  In any
such event, the Executive’s compensation and benefits pursuant to this Agreement
shall not be impacted thereby.  The Executive acknowledges that the Board is
currently seeking a candidate for the position of President.
 
2.           TERM.  The period of Executive's employment under this Agreement
shall be deemed to have commenced as of the effective date first above written
and shall continue for a period of one (1) year thereafter, provided, however,
that this Agreement shall automatically be renewed for successive one (1) year
terms thereafter unless either party gives the other notice to terminate this
Agreement at the expiration of the then current term, at least 180 days prior to
the expiration of said term.
 
3.           COMPENSATION AND RELATED MATTERS.
 
(a)           Salary. As compensation for the responsibilities and duties
described in Section 1, the Employer shall pay Executive an annual salary of
$268,000 (such annual salary as adjusted from time to time, the “Base Salary”),
payable biweekly. Executive's Base Salary may be increased at the discretion of
the Board for any renewal period under this Agreement. At Executive's option and
expense, the Executive may defer part of his Base Salary; provided (a)
Executive’s deferral election is made at a time and in a manner so as to comply
with Section 409A of the Internal Revenue Code and the regulations promulgated
thereunder (a “Complying Deferral Election”), and (b) Executive is responsible
for making all necessary arrangements for such deferral (with respect to any
trusts or other agreements relating thereto).  In addition to his Base Salary,
Executive shall be entitled to the same director's fees as other directors of
the Bank and the Corporation.
 
(b)           Employee Benefits. So long as Executive shall be employed
hereunder, the Employer shall provide Executive, at no cost to Executive, with
all such other benefits as are provided uniformly to permanent full-time
employees of the Bank.
 
(c)           Expenses. In addition to the salary and other benefits provided
hereunder, the Employer shall reimburse Executive for all reasonable travel,
commutation and other expenses incurred and accounted for by Executive in
performing his obligations under this Agreement. Employer's reimbursement
obligation hereunder shall be subject to Employer's reimbursement policies and
procedures as adopted and amended from time to time.
 
(d)           Life Insurance. So long as Executive is employed by the Employer
hereunder, the Employer shall pay, for the benefit of Executive, 100% of that
amount of annual premium on life insurance policy no. 37-627041 issued by the
Equitable Life Insurance Company as is allocable to a death benefit of up to
three (3) times the Executive's annual Base Salary then in effect.  Executive is
authorized to amend and/or supplement such policy to increase the death benefit
to three (3) times his current Base Salary. Executive shall be the owner of such
life insurance and shall be entitled to exercise all rights of ownership of such
life insurance, including naming the beneficiary of such life insurance.
 

 
2

--------------------------------------------------------------------------------

 



 
(e)           Automobile. So long as Executive is employed hereunder, the
Employer shall provide Executive, for his exclusive use, with an automobile of
Executive's choice (new or used), having a lease cost not in excess of $1,200
per month and which is no more than three (3) years old. The Employer shall pay
(or reimburse Executive for) all expenses related to the operation, maintenance
and up-keep of such automobile, including insurance, gas, service and repairs.
 
(f)           Vacation. Executive shall be entitled to six weeks paid vacation
per year, of which up to two weeks vacation may be carried forward to the next
year (entitling Executive to a maximum of eight weeks vacation in any one year
if two weeks of vacation from the prior year were not used). Time spent at
banking conventions shall not be counted as vacation time. Executive will be
compensated for all unused vacation at the termination of his employment for any
reason (to extent Executive would have been entitled to such vacation time in
the year of termination).
 
(g)            Conventions. Employer shall reimburse Executive for all expenses
related to (i) his attendance at three banking conventions a year selected by
the Executive (such as the National Bankers Association, the New Jersey Bankers
Association and the American Bankers Association, etc.); and (ii) his spouse’s
attendance at the same conventions, but only to the extent the presence and
activities of his spouse for which such expenses are incurred complement and
assist Executive in satisfying Employer’s objectives at such conventions.
 
(h)           Financial Tax/Legal Consultant. Employer shall reimburse Executive
for expenses related to the consultation of a financial tax/legal consultant for
his personal finances. This benefit is available for one time anytime during the
term of this Agreement.
 
(i)           Annual Medical Checkup. Employer shall reimburse Executive for the
expenses related to an annual, complete physical.
 
(j)           Performance Bonus.  Executive shall be entitled to an annual
performance bonus, except as prohibited by, limited by, or inconsistent with,
the American Recovery and Reinvestment Act of 2009 (“ARRA”) covering firms that
received financial assistance under TARP (as defined in Section 14), as ARRA and
its interpretive rules and guidance may be supplemented or amended from time to
time.  Such bonus shall be calculated based upon the City National Bank Cash
Incentive Plan, implemented in 2010, or as subsequently amended or revised.
 
(k)           Restricted Stock, Restricted Units, Stock Options.  The Board will
consider each year in connection with the Executive’s annual review the granting
of restricted stock shares or units or stock options to purchase shares of the
Corporation’s common stock, except as prohibited by, limited by or inconsistent
with, ARRA covering firms that received financial assistance under TARP, as ARRA
and its interpretive rules and guidance may be supplemented or be amended from
time to time.
 
4.           TERMINATION UPON DISABILITY.
 
(a)           Employer may terminate Executive's employment hereunder upon the
occurrence of Executive' Disability. As used herein, the terms “Disability” or
“Disabled” shall mean the inability of the Executive, by reason of injury,
illness or other similar cause, to perform a major part of his duties and
responsibilities in connection with the conduct of the business and affairs of
the Employer for a period of six (6) consecutive months. The determination of
whether the Executive is Disabled shall be made by the majority vote of the
Board, whose decision on this matter shall be final. Executive hereby authorizes
any physician, hospital or health care professional to furnish to the Employer
medical records covering his health or physical condition, but only in the event
that Executive is unable to perform a major part of his duties or
responsibilities for one (1) month.  Executive shall cooperate with the Employer
by executing whatever documents, and taking whatever actions, that will be
reasonably required under applicable law to permit Employer’s access to such
medical records.
 

 
3

--------------------------------------------------------------------------------

 



 
(b)           Upon termination for Disability, Executive shall be entitled to
receive all compensation and benefits under Section 3 of this Agreement accrued
through the date of such termination. In addition, the Executive shall be
entitled to long term disability benefits which shall be provided pursuant to
(i) any group disability insurance policy in which Executive is a participant
and (ii) an additional long-term disability policy providing such amount of
disability benefit as is necessary to cause the total amounts of disability
benefits under this Section 4(b), exclusive of amounts referred to in the first
sentence of this Section 4(b), to equal two-thirds of the Executive's annual
Base Salary in effect at the time of termination for Disability.  Premiums on
the additional policy referred to in the preceding clause (ii) shall be paid by
Employer so long as Executive shall be employed hereunder.
 
5.           TERMINATION UPON DEATH. Executive's employment hereunder shall be
immediately terminated upon his death, in which case Employer shall pay
Executive's beneficiaries or his estate: (a) the amount of any accrued but
unpaid Base Salary pursuant to Section 3(a), and (b) Executive's other accrued
and unpaid benefits pursuant to Section 3. In addition, the Employer shall
continue all health insurance benefits for Executive's family member (which his
family members were receiving on the date of death) for one (1) year after the
date of death at the Employer's expense. Thereafter, the Employer shall have no
further obligation to compensate Executive except as expressly provided in this
Agreement.
 
6.           TERMINATION FOR CAUSE.
 
(a)           Employer may, at any time, terminate the Executive's employment
for “cause”, defined as: (i) breach of fiduciary duty involving personal
dishonesty (ii) commission of a felony or of a misdemeanor involving dishonesty
or moral turpitude, or (iii) commission of embezzlement or fraud against
Employer or any of its affiliates, in each case which is material in amount or
in injury to the Employer or its reputation, (iv) continuous or habitual alcohol
or drug abuse, (v) habitual unexcused absence, or (vi) continuous gross
negligence or willful disregard for his duties hereunder. For purposes of this
Section, no act, or the failure to act, on Executive's part shall be considered
“willful” unless such act or failure to act was in bad faith, and without
reasonable belief that the action or omission was in the best interests of the
Employer.
 
(b)           Upon termination of Executive's employment for “cause,” Executive
shall be entitled to receive only the amount of any compensation and benefits
accrued and unpaid pursuant to Section 3 of this Agreement, but shall be
entitled to no further compensation or benefits hereunder.
 

 
4

--------------------------------------------------------------------------------

 

7.           TERMINATION WITHOUT CAUSE: FAILURE TO RENEW SEVERANCE.  Except as
otherwise provided herein, upon (a) the termination of Executive's employment by
the Employer without “cause,” or (b) the expiration of this Agreement, if the
Employer shall fail to offer to renew this Agreement, the Employer shall pay to
Executive  (i) the amount of any accrued but unpaid compensation pursuant to
Section 3, and (ii) Executive's other accrued and unpaid benefits pursuant to
Section 3.
 
8.           CONTINUATION OF BENEFITS FOLLOWING TERMINATION. In the event
Executive's Employment is terminated pursuant to Section 4, hereof, the Employer
shall cause to be continued for two (2) years following the date on which
Executive's employment is terminated, life and health coverage substantially
identical to any group coverage in which Executive participated prior to
termination, provided, however, that the Employer's obligation under this
Section 8 shall cease prior to expiration of such two (2) year period upon (i)
Executive's full-time employment by another employer, or (ii) the Executive's
death (subject to the provisions of Section 5).
 
9.           TERMINATION BY EXECUTIVE.  The Executive may at any time
voluntarily terminate his employment hereunder (without any obligation or
liability to the Employer) by giving Notice of Termination in accordance with
Section 10 hereof, in which case Executive shall be entitled to receive the
amount of any accrued but unpaid compensation and benefits pursuant to Section 3
as of the date of such termination, but shall be entitled to no further
compensation or benefits; provided, if the Executive terminates his employment
hereunder as a result of a breach of this Agreement by the Employer nothing in
this Section 9 is intended to limit the Executive’s remedies therefor.
 
           10.           NOTICE OF TERMINATION. Any purported termination by the
Executive or by the Employer shall be communicated by a Notice of Termination
(as defined below) to the other party thereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provisions in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive's employment under the provision so
indicated. Unless otherwise specified therein, a Notice of Termination shall be
deemed effective in accordance with Section 20.
 
           11.           NON-COMPETITION; NON-DISCLOSURE.
 
(a)           Upon (i) voluntary termination by the Executive of his employment
hereunder for any reason other than as a result of a breach of this Agreement by
the Employer, (ii) termination of Executive's employment by the Employer for
Cause, or (iii) expiration of this Agreement as a result of the Executive’s
failure to accept Employer’s offer of a renewal of this Agreement on
substantially similar terms as contained herein, Executive agrees not to compete
with the Employer or any of its affiliates for a period of one (1) year
following such termination within a 60 mile radius from the Bank's main office
located at 900 Broad Street, Newark, New Jersey or within a five (5) mile
radius  from the location of any branch of the Bank existing as of the date of
such termination.  Executive agrees that during such period and within said
radius, Executive will not work for or advise, consult or otherwise serve with,
directly or indirectly, any entity whose business materially competes with the
depository, lending or other business activities of the Employer or any
affiliate. The parties hereto, recognizing that irreparable injury will result
to the Employer, its business and property in the event of Executive's breach of
this Section, agree that in the event of any such breach by the Executive, the
Employer will be entitled, in addition to any other remedies and damages
available, to an injunction to restrain the violation hereof by the Executive,
the Executive's partners, agents, servants, employers, employees and all persons
acting for or with the Executive.
 

 
5

--------------------------------------------------------------------------------

 



 
(b)           Executive agrees not to disclose, during or after the term of his
employment, any knowledge of the past, present, planned or considered business
activities of the Employer or affiliates thereof to any person, firm,
corporation, association or other entity for any reason or purpose
whatsoever.  Notwithstanding the foregoing, Executive may disclose any knowledge
of, banking, financial and/or economic principles, concepts or ideas which are
not solely and exclusively derived from the business plans and activities of the
Employer. In the event of a breach or threatened breach by the Executive of the
provisions of this Section, the Employer shall be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Employer or
affiliates thereof, or from rendering any services to any person, firm,
corporation, association or other entity to whom such knowledge, in whole or in
part, has been disclosed or is threatened to be disclosed. Nothing herein will
be construed as prohibiting the Employer from pursuing any other remedies
available to the Employer for such breach or threatened breach, including the
recovery of damages from Executive.
 
12.           EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS. This
Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between or among the Bank, the
Corporation and Executive.
 
13.           BINDING EFFECT. This Agreement shall be binding upon, and inure to
the benefit of, Executive, the Bank, the Corporation and their respective heirs,
personal representatives, successors and assigns.
 
14.           MODIFICATION, TARP CAPITAL PURCHASE PROGRAM AND WAIVER.
 
(a)           This Agreement may not be modified or amended except by an
instrument in writing signed by the parties hereto.  The Executive hereby
acknowledges and agrees that, for as long as the Corporation is a participant in
and is subject to the Troubled Asset Relief Program (“TARP”) rules and guidance,
with debt or equity held by the U.S. Department of the Treasury (the
“Treasury”), the Employer will be bound by the executive compensation and
corporate governance requirements of Section 111 of the Emergency Economic
Stabilization Act of 2008, as amended, and any and all implementing regulations
or guidance issued by the Treasury.  The Executive further agrees that despite
any contrary provision within this Agreement (including, without limitation, the
first sentence of this Section 14(a)), the Board shall have the right to modify,
unilaterally and without the Executive’s consent, any of the provisions of this
Agreement, including but not limited to reducing the amount of compensation and
benefits provided herein, if in the Board’s sole judgment the modification is
necessary to comply with the mandatory application of the Treasury’s rules and
guidance governing executive compensation of participants of the TARP Capital
Purchase Program, as such rules and guidance may be supplemented or amended from
time to time after the date of this Agreement.  The Board’s power under this
Section 14 to modify the provisions of this Agreement shall expire when the
Corporation is no longer a participant in and subject to the TARP Capital
Purchase Program rules and guidance.
 

 
6

--------------------------------------------------------------------------------

 



 
(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.
 
15.           SEVERABILITY. If, for any reason, any provision of this Agreement,
or any part of any provision, is held invalid, such invalidity shall not affect
any other provision of this Agreement or any part of such provision not held so
invalid and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.
 
16.           HEADINGS FOR REFERENCE ONLY. The headings of Sections and
paragraphs herein are included solely for convenience of reference and shall not
control the meaning or interpretation of any of the provisions of this
Agreement.
 
17.           GOVERNING LAW. This Agreement has been executed and delivered in
the State of New Jersey, and its validity, interpretation, performance, and
enforcement shall be governed by the laws of the State of New Jersey.
 
18.           ARBITRATION. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration, in
accordance with the rules of the American Arbitration Association. Judgment may
be entered on the arbitrator's award in any court having jurisdiction.
Notwithstanding the foregoing, Employer may seek an injunction or other
equitable relief in a court of competent jurisdiction regarding violations of
the Executive's covenants set forth in Section 11.
 
19.           REFERENCES TO EMPLOYER; CONSTRUCTION. All references to Employer
shall mean each of the Bank and the Corporation, and both of them collectively,
as the context may require. All compensation, benefits and other amounts paid to
Executive are from the Bank and the Corporation collectively, and nothing herein
shall be deemed to entitle Executive to duplicate compensation or benefits. All
references to the singular shall include the plural, and vice-versa, and
reference to one gender shall include the other gender, as the context requires.
 
20.           NOTICES. All notices required or permitted to be given herein
shall be in writing and delivered to the parties at the following addresses:


If to the Bank and/or the Corporation:
City National Bank of New Jersey
900 Broad Street
Newark, New Jersey 07102
Attn:  Chairman of the Board of Directors


If to Executive:
Louis E. Prezeau
85-27 Edgerton Boulevard
Jamaica, New York 11532

 
7

--------------------------------------------------------------------------------

 



or, at such other address as each party may designate in writing to the other
parties. All notices shall be effective, if by mail, two days after mailing, and
in all other instances upon delivery.


21.           INDEMNIFICATION AND COOPERATION. Employer agrees to continue and
maintain a directors' and officers' liability insurance policy covering the
Executive to the extent the Employer provides such coverage for other executive
officers, including, without limitation, insurance coverage after the
termination of this Agreement. Employer shall indemnify Executive to the same
extent the Employer indemnifies its then current executive officers, including,
without limitation, indemnification after the termination of this Agreement.
Following the termination of this Agreement, to the extent reasonably requested
by Employer, Executive shall cooperate with Employer on matters involving
Executive's unique personal knowledge, including the defense of any action
brought by any third party against Employer. The obligation of Executive to
cooperate as provided for above shall be conditioned upon (a) reasonable prior
notice to the Executive by the Company of any request for such cooperation, (b)
no interference as a result of such cooperation with Executive's other
activities, (c) no conflict of interest between Executive and Employer exists in
the subject matter of such cooperation, (d) Executive is compensated for his
time devoted to such cooperation in excess of three (3) hours in any calendar
month, and (e) Executive is provided with prompt expense reimbursements and
advances for reasonable out-of-pocket expenses incurred in connection with such
cooperation.


[Signature is on following page]

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Bank and the Corporation have caused this Agreement to
be executed by their duly authorized officers, and the Executive has duly
executed this Agreement.



 
CITY NATIONAL BANCSHARES CORPORATION,
 
a New Jersey corporation
       
By:
/s/Eugene Giscombe/s/
   
Eugene Giscombe,  Chairman of the Board
       
CITY NATIONAL BANK OF NEW JERSEY,
 
a national banking association
             
By:
/s/Eugene Giscombe/s/
   
Eugene Giscombe, Chairman of the Board
       
/s/Louis E. Prezeau
 
Louis E. Prezeau, Executive



 
 
 
9
 
 